 Case 2:20-cv-04511-JVS-MRW Document 27 Filed 03/11/21 Page 1 of 4 Page ID #:217



 1
 2
 3
 4
 5
 6
 7
 8
 9          IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. CV 20-4511 JVS (MRW)
13   MAURICE WASHINGTON,
                       Petitioner,           ORDER DISMISSING ACTION
14                                           WITHOUT PREJUDICE
15                v.
16   C. PFEIFFER, Warden,
17                     Respondent.
18
19
           The Court summarily dismisses this action – Petitioner’s third in this
20
     district court – pursuant to the successive habeas petition rule under
21
     28 U.S.C. §§ 2243 and 2244.
22
                                         ***
23
           1.    Petitioner is currently serving a life term in state prison based
24
     on his 1996 robbery conviction. He seeks to challenge his sentence under
25
     California’s Three Strikes law.
26
           2.    Petitioner previously sought habeas relief in this Court related
27
     to that conviction and sentence on two occasions. The Court dismissed
28
 Case 2:20-cv-04511-JVS-MRW Document 27 Filed 03/11/21 Page 2 of 4 Page ID #:218



 1   Petitioner’s 2009 habeas action as untimely. Washington v. McDonald, No.
 2   CV 09-2632 JVS (AJW) (C.D. Cal.). The Ninth Circuit Court of Appeals
 3   denied a certificate of appealability of that case.
 4         3.     Petitioner’s 2015 habeas action was dismissed as successive in
 5   the district court. Washington v. Soto, No. CV 15-4626 JVS (AJW) (C.D.
 6   Cal.). Petitioner did not seek federal appellate review of that dismissal.
 7         4.     Petitioner failed to disclose the existence of these previous
 8   federal actions in his current petition. (Docket # 1.)
 9         5.     The California Attorney General moved to dismiss the action
10   as successive.1 (Docket # 24.) Judge Wilner informed Petitioner of his
11   obligation under Local Rule 7-12 and Federal Rule of Civil Procedure 41 to
12   respond to the motion. (Docket # 26.) However, Petitioner filed nothing in
13   response to the Attorney General’s dismissal request.
14                                          ***
15         6.     Under federal law, a state prisoner is generally required to
16   present all constitutional challenges to a state conviction in a single federal
17   action. “Before a second or successive [habeas petition] is filed in the
18   district court, the applicant shall move in the appropriate court of appeals
19   for an order authorizing the district court to consider the application.”
20   28 U.S.C. § 2244(b)(3)(A).
21         7.     A prisoner must obtain authorization from the Court of
22   Appeals to pursue such a successive habeas petition before the new petition
23   may be filed in district court. Id.; Burton v. Stewart, 549 U.S. 147, 156
24   (2007) (district court without jurisdiction to consider successive habeas
25         1       Magistrate Judge Wilner (who did not handle Petitioner’s previous
     habeas actions in this Court) originally screened the petition and noted its
26   apparent untimeliness. (Docket # 3.) Judge Wilner subsequently granted the
     Attorney General’s request to bring a discrete dismissal motion on the issue of
27   successiveness, rather than taking up more involved questions regarding the
     statute of limitations and Petitioner’s claim for equitable tolling. (Docket # 22,
28   23.)

                                                2
 Case 2:20-cv-04511-JVS-MRW Document 27 Filed 03/11/21 Page 3 of 4 Page ID #:219



 1   action when prisoner “neither sought nor received authorization from the
 2   Court of Appeals before filing”).
 3         8.    “If the petition is second or successive, then the district court
 4   lacks jurisdiction and must dismiss the petition unless and until the court
 5   of appeals grants an application to file it.” Brown v. Muniz, 889 F.3d 661,
 6   667, 676 (9th Cir. 2018) (“petitioner’s burden is higher” under statute to
 7   bring successive habeas action); Prince v. Lizzaraga, 733 F. App’x 382, 384
 8   (9th Cir. 2018) (prisoner “must first apply to this court for permission to
 9   have his petition heard in the district court”).
10         9.    A dismissal of a habeas action “for failure to comply with the
11   statute of limitations renders subsequent petitions second or successive for
12   purposes of the AEDPA,” thereby requiring appellate court permission for
13   the new filing. McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir. 2009);
14   Remsen v. Attorney General, 471 F. App’x 571 (9th Cir. 2012) (same).
15         10.   Local Rule of Court 7-9 requires a party to file a memorandum
16   stating the basis for that party’s opposition to a motion. Local Rule 7-12
17   states that the “failure to file any required document [ ] may be deemed
18   consent to the granting or denial of the motion.”
19                                        ***
20         11.   Petitioner’s current habeas action is subject to summary
21   dismissal. The petition challenges the sentence in the same robbery
22   conviction that was the subject of his earlier habeas actions. The
23   first action (CV 09-2632) was denied as untimely. Petitioner’s second
24   habeas action (CV 15-4626) was dismissed as successive.
25         12.   Those defects make the current action successive, too.
26   McNabb, 576 F.3d at 1030. Petitioner presents no proof that he asked for
27   or received permission from the Ninth Circuit to pursue another successive
28

                                              3
 Case 2:20-cv-04511-JVS-MRW Document 27 Filed 03/11/21 Page 4 of 4 Page ID #:220



 1   action. Further, despite a clear scheduling order from the assigned
 2   magistrate judge, Petitioner failed to file a timely opposition in response to
 3   the motion. Petitioner’s failure to respond to the dismissal motion signifies
 4   his consent to the dismissal of the action. L.R. 7-12. On these bases, the
 5   current petition is subject to summary dismissal. 28 U.S.C. § 2244(b);
 6   Brown, 889 F.3d at 667; Prince, 733 F. App’x at 384.
 7                                        ***
 8         Because the Court does not have jurisdiction to consider Petitioner’s
 9   claim, the action is DISMISSED without prejudice as successive.
10         IT IS SO ORDERED.
11
12
13   Dated: March 11, 2021                _______________________________
                                          HON. JAMES V. SELNA
14
                                          SENIOR U.S. DISTRICT JUDGE
15
16
     Presented by:
17
18
19   ____________________________________
     HON. MICHAEL R. WILNER
20   UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                             4
